Appeals by the defendant from two judgments of the Supreme Court, Kings County (Tomei, J.), both rendered April 25, 1991, convicting him of attempted robbery in the second degree under Indictment No. 9191/90, and criminal possession of a weapon in the third degree under Indictment No. 12369/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
While the defendant seeks to have this Court review his claim that the sentences imposed were improper because they were in excess of those agreed upon at the time he pleaded guilty, we note that he did not seek to withdraw his pleas at the time of sentencing, upon learning of the court’s intentions *270as to sentencing. Accordingly, the defendant has failed to preserve the issue for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Kendall, 159 AD2d 727), and we decline to reach the matter in the exercise of our interest of justice jurisdiction. We further note that the sentences imposed were not excessive. Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.